DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbabi et al. (US 2016/0299337 A1).
	Regarding claim 1, Arbabi discloses an optical element, comprising: at least one body that is substantially transparent at a wavelength (Fig. 5: 110 – substrate; para [0072]: transparent material), the at least one body having a first optical surface, the first optical surface including a first pattern formed from first sub-wavelength elements that are sized smaller than the wavelength (Fig. 5: 120 – first thin lens; see also Fig. 15 & para [0107]: less than the design wavelength), the at least one body having a second optical surface opposite and substantially parallel to the first optical surface, the second optical surface including a second pattern formed from second sub-wavelength elements that are sized smaller than the wavelength (Fig. 5: 130 – second thin lens; see also Fig. 15 & para [0107]: less than the design wavelength).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Alternatively, claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll et al. (US 2017/0025756 A1) in view of Arbabi et al.
Driscoll and Arbabi disclose metasurfaces. Therefore, they are analogous art.
	Regarding claim 1, Driscoll discloses an optical element, comprising: a first optical body that is substantially transparent at a wavelength, the first optical body having a first optical surface including a first pattern formed from first sub-wavelength elements that are sized smaller than the wavelength (Fig. 2: 110 – first planar refractive component; para [0067]); and second optical body that is substantially transparent at the wavelength , the second optical body having a second optical surface including a second pattern formed from second sub-wavelength elements that are sized smaller than the wavelength (Fig. 2: 120 – second planar refractive component; para [0067]).  
	Driscoll neither teaches nor suggests a single optical body having two substantially parallel first and second optical surfaces, the first optical surface including the first pattern and the second optical surface including the second pattern.
	However, Arbabi discloses an optical element comprising a single optical body having two substantially parallel first and second optical surfaces (Fig. 5: 110 – substrate), the first optical surface including a first pattern (Fig. 5: 120 – first thin lens) and the second optical surface including the second pattern (Fig. 5: 130 – second thin lens). Among the benefits of this modification includes allowing the element to be made more compact, and maintaining alignment of the two optical surfaces/patterns.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element of Driscoll such that it comprises a single optical body having two substantially parallel first and second optical surfaces, the first optical surface including the first pattern and the second optical surface including the second pattern, as taught by Arbabi, in order to allow the element to be made more compact, and to maintain alignment of the two optical surfaces/patterns.
	Regarding claim 2, Driscoll and Arbabi disclose the first pattern and the second pattern are configured such that the at least one body is configured to function as an achromatic beam deflector (Driscoll. Fig. 2, illustrating deflection, and paras [0069]-[0070]; see also Driscoll claim 42: “producing an achromatic response”).
Allowable Subject Matter
	Claims 12-20 are allowed.
Claim 12 is allowable for at least the reason “the first pattern extending over a first annular area that surrounds a first central location, the first pattern configured to receive an incident beam, the incident beam including light rays that are all parallel to one another, the first optical surface further configured to angularly divert each light ray in the incident beam by a first angular diversion to form a helical internal beam, the first angular diversion varying from ray-to-ray for at least two light rays in the incident beam; and a second optical surface oriented parallel to the first optical surface, the second optical surface including a second pattern formed from sub-wavelength elements, the second pattern extending over a second annular area that surrounds a second central location, the first and second central locations defining a central axis, the second pattern configured to receive the helical internal beam and angularly divert each light ray in the helical internal beam by a second angular diversion to form an exiting beam, the second angular diversion varying from ray-to-ray for at least two light rays in the helical internal beam such that the all the light rays in the exiting beam are angled to intersect the central axis at a focal point of the achromatic lens,” as set forth in the claimed combination. 
Claims 13-20 are allowable due to their dependence on Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872